                         Case 2:19-cv-00310-DB Document 3 Filed 05/10/19 Page 1 of 5
Pro Se 1 Rev. 12/16 Com laint fora Civil Case

                                                                                                                                                   ~~·ii
                                                                                                                                                   i        !•.,w..
                                                                                                                                                                                  r·1
                                      UNITED STATES DISTRICT COURT                                                                                ·-- '"I
                                                                                                                                                  ,)   ~ ~-,~
                                                                                                                                                             ,.--.t   ~   .-·
                                                                                                                                                                          ._,,.   ~



                                                                        for the
                                                                                                                                                                                        ll: 50
                                                               District of Utah
                                                                   Civil Divis;
                                                                                    Case: 2: 19-cv-0031 O        ~·t!i:~;..,....,,...-
                                                                                                                                  ... -.. _,. _,. ,. .,. ,., .,. . . . . . . .~
                                                                                    Assigned To : Benson, Dee        . DEPUTY CLEPH(
                                                                          )         Assign. Date: 5/7/2019
                          Jay Brodsky
                                                                          )         Description: Brodsky v. Credence
                                                                          )         Resource Management et al
                              Plaintiff(s)                                )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintifft cannotfit in the space above,
                                                                          )       Jury Trial: (check one)            [!d Yes         0No
please write "see attached" in the space and attach an additional         )
page with the full list of names.)                                        )                                                        RECEIVED CLERK
                                -v-                                       )
          Credence Resource Management, lie.                              )                                                              MAY 07 2019
                     Karan Negi                                           )
                   Does' 1 through 5                                      )                                                       U.S. DISTRICT COURT
                                                                          )
                             Defendant(s)
(Write the full name of each defendant who is being sued. If the          )
names ofall the defendants cannot fit in the space above, please          )
write "see attached" in the space and attach an additional page           )
with the full list ofnames.)



                                                COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Nanw                                    Jay Brodsky
                               Street Address                          240 East Shore Road, #444

                               City and County                         Great Neck               Nassau County

                               State and Zip Code                      New York                   11023

                               T-elephone Number                       (973) 568-1666
                               E-mail Address                          demcointerexport@yahoo.com


          B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                                                           Page 1 of 5
                           Case 2:19-cv-00310-DB Document 3 Filed 05/10/19 Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                         Credence Resource Management, LLC
                                 Job or Title (if lcnown)
                                 Street Address              17000 Dallas Parkway #204,
                                 City and County             Dallas        Dallas County
                                 State and Zip Code          Texas            75248
                                 Telephone Number            1-855-880-4791
                                 E-mail Address (iflcnown)   https ://credencerm .com


                      Defendant No. 2
                                 Name                        Karan Negi
                                 Job or Title (iflcnown)     CEO Credence Resource Management
                                 Street Address              6045 Atlantic Blvd., Ste. 210
                                 City and County             Norcross            Gwinnett
                                 State and Zip Code          Georgia          30071
                                 Telephone Number            (855) 876-5351
                                 E-mail Address (iflcnown)   https://credencerm.com


                      Defendant No. 3
                                 Name                        Does' 1 through 5
                                 Job or Title (if lcnown)
                                 Street Address              unknown
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (iflcnown)


                      Defendant No. 4
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (iflcnown)



                                                                                                 Page 2 of 5
                           Case 2:19-cv-00310-DB Document 3 Filed 05/10/19 Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  0Federal question                                 It/ IDiversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.




           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)    Jay Brodsky
                                                                    ~~~~~~~~~~~~~~~~~
                                                                                                                , is a citizen of the
                                            State of (name)    New York


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)   ~~~~~~~~~~~~~~~~~
                                                                                                                , is incorporated
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)       ~~~~~~~~~~~~~~~~
                                                                                                                 , is a citizen of
                                            the State of (name)                                               Or is a citizen of
                                            (foreign nation)


                                                                                                                             Page 3 of 5
                           Case 2:19-cv-00310-DB Document 3 Filed 05/10/19 Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                 b.        If the defendant is a corporation
                                           The defendant, (name)      Credence Resource Management            , is incorporated under
                                           the laws of the State of (name)     Utah
                                                                               ~~~~~~~~~~~~~~~-
                                                                                                                        , and has its
                                           principal place of business in the State of (name)       Georgia
                                                                                                ~~~~~~~~~~~~~~




                                            Or is incorporated tmder the laws of (foreign nation)
                                           and has its principal place of business in (name)

                                 (If more than one defendant is named in the complaint; attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Ammmt in Controversy

                                 The amount in controversy-the ammmt the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):
                                  $75,001.00 +




III.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal argmnents. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiffhan11 or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
           See attached complaint




IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not malce legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.
           See attached complaint




                                                                                                                              Page 4 of 5
                           Case 2:19-cv-00310-DB Document 3 Filed 05/10/19 Page 5 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          mmecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opporttmity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:              May1,2019


                      Signature of Plaintiff
                      Printed N rune of Plaintiff


           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Nan1e of Attorney
                      Bar Number
                      Nrune of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                        Page 5 of 5
